        Case 4:19-cr-00083-BMM Document 63 Filed 03/25/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 19-83-GF-BMM

                Plaintiff,                             ORDER

vs.

AUSTIN KADE GOINGS

               Defendant.

      Upon motion of Defense Counsel, Thane Johnson, in open court on March 25,

2021, (Doc. 62) and with good cause shown,

      IT IS HEREBY ORDERED that Thane Johnson will be withdrawn as counsel

of record subject to the appointment of new counsel.

      DATED this 25th day of March 2021.




                                        1
